UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	October 31, 2012 Item 1. Schedule of Investments: Putnam Short Duration Income Fund The fund's portfolio 10/31/12 (Unaudited) CORPORATE BONDS AND NOTES (59.1%) (a) Principal amount Value Banking (21.0%) ABN Amro Bank NV 144A sr. unsec. FRN notes 2.083s, 2014 (Netherlands) $1,000,000 $1,011,274 American Express Bank FSB sr. unsec. notes 5 1/2s, 2013 295,000 301,841 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes 3.7s, 2015 (Australia) 350,000 368,226 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. unsub. notes FRN 1.09s, 2014 (Australia) 850,000 855,178 Bank of America Corp. sr. unsec. notes 4.9s, 2013 786,000 801,626 Bank of America Corp. sr. unsec. notes 4 7/8s, 2013 300,000 302,463 Bank of America Corp. sr. unsec. unsub. FRN notes 1.897s, 2014 500,000 506,187 Bank of America Corp. sr. unsec. unsub. FRN notes 1.733s, 2014 1,300,000 1,311,483 Bank of Montreal sr. unsec. unsub. FRN notes Ser. MTN, 0.878s, 2015 (Canada) 600,000 602,762 Bank of Montreal sr. unsec. unsub. notes FRN 0.783s, 2014 (Canada) 180,000 181,048 Bank of New York Mellon Corp. (The) sr. unsec. FRN notes 0.545s, 2015 1,300,000 1,301,945 Bank of New York Mellon Corp. (The) sr. unsec. unsub. FRN notes Ser. MTN, 1.281s, 2014 400,000 405,753 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 4.95s, 2012 700,000 700,000 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes FRN 0.593s, 2014 240,000 240,769 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes FRN 0.583s, 2014 700,000 701,709 Bank of Nova Scotia sr. unsec. unsub. notes 0 3/4s, 2015 (Canada) 1,000,000 998,753 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. FRN notes 1.091s, 2014 (Japan) 550,000 551,638 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. notes 2.6s, 2013 (Japan) 400,000 401,406 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. notes 1.6s, 2013 (Japan) 850,000 855,529 Bank One Corp. unsec. sub. notes 5 1/4s, 2013 300,000 303,372 Barclays Bank PLC sr. unsec. unsub. 2 3/8s, 2014 (United Kingdom) 300,000 306,064 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 300,000 320,759 Barclays Bank PLC sr. unsec. unsub. notes 2 1/2s, 2013 (United Kingdom) 1,000,000 1,004,532 Barclays Bank PLC sr. unsec. unsub. notes FRN 1.38s, 2014 (United Kingdom) 815,000 818,359 BB&T Corp. sr. unsec. notes 5.7s, 2014 920,000 988,529 BB&T Corp. sr. unsec. unsub. notes Ser. MTN, 3 3/8s, 2013 470,000 481,957 Canadian Imperial Bank of Commerce / Canada sr. unsec. unsub. notes 0.9s, 2015 (Canada) 1,200,000 1,207,028 Capital One Financial Corp. sr. unsec. unsub. notes 6 1/4s, 2013 250,000 263,732 Citigroup, Inc. sr. unsec. notes 6 3/8s, 2014 900,000 980,699 Citigroup, Inc. sr. unsec. notes FRN 1.79s, 2014 300,000 302,827 Citigroup, Inc. sr. unsec. unsub. notes FRN 0.722s, 2014 1,269,000 1,253,507 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 1,529,000 1,612,942 Commonwealth Bank of Australia 144A sr. unsec. notes FRN 1.119s, 2014 (Australia) 800,000 804,816 Commonwealth Bank of Australia 144A sr. unsec. notes FRN 0.931s, 2013 (Australia) 160,000 160,330 Fifth Third Bancorp sr. unsec. notes 6 1/4s, 2013 1,050,000 1,079,307 Fifth Third Bank/Ohio sr. unsec. notes FRN 0.545s, 2013 1,350,000 1,349,330 HBSC Bank USA NA / New York NY unsec. sub. notes 4 5/8s, 2014 (United Kingdom) 455,000 477,796 HSBC Bank PLC 144A sr. unsec. notes 1 5/8s, 2013 (United Kingdom) 200,000 201,713 HSBC Bank PLC 144A sr. unsec. sub. notes FRN 1.13s, 2014 (United Kingdom) 750,000 753,801 HSBC Finance Corp. sr. unsec. notes 6s, 2013 420,000 428,360 HSBC Finance Corp. sr. unsec. unsub. notes 4 3/4s, 2013 195,000 200,202 HSBC Holdings PLC unsec. sub. notes 5 1/4s, 2012 (United Kingdom) 500,000 502,444 ING Bank NV 144A sr. unsec. FRN notes 1.645s, 2013 (Netherlands) 400,000 402,657 ING Bank NV 144A sr. unsec. notes FRN 1.439s, 2013 (Netherlands) 600,000 601,619 ING Bank NV 144A sr. unsec. unsub. notes 2.65s, 2013 (Netherlands) 1,050,000 1,053,045 JPMorgan Chase & Co. sr. unsec. notes FRN 1.429s, 2015 1,000,000 1,010,811 JPMorgan Chase & Co. unsec. sub. notes 5 3/4s, 2013 200,000 201,760 JPMorgan Chase & Co. unsec. sub. notes 5 1/8s, 2014 950,000 1,015,042 KeyCorp sr. unsec. unsub. notes Ser. MTN, 6 1/2s, 2013 2,244,000 2,313,530 Marcantile Bankshares Corp. unsec. sub. notes 4 5/8s, 2013 495,000 503,019 National Australia Bank, Ltd. sr. unsec. notes 1.7s, 2013 (Australia) 290,000 293,787 National Australia Bank, Ltd. 144A notes FRN 1.012s, 2013 (Australia) 520,000 522,619 National Australia Bank, Ltd. 144A sr. unsec. notes 1.7s, 2013 (Australia) 100,000 101,306 National Australia Bank, Ltd. 144A sr. unsec. unsub. notes FRN 1.263s, 2014 (Australia) 520,000 525,525 National Australia Bank, Ltd./New York sr. unsec. notes 1.6s, 2015 (Australia) 362,000 367,998 National Australia Bank, Ltd./New York sr. unsec. notes Ser. MTN, 2s, 2015 (Australia) 140,000 144,373 National City Bank unsec. sub. bonds 4 5/8s, 2013 732,000 747,128 Nordea Bank AB 144A sr. unsec. notes FRN 1.24s, 2014 (Sweden) 1,350,000 1,356,797 Nordea Bank AB 144A sr. unsec. unsub. notes 1 3/4s, 2013 (Sweden) 1,799,000 1,820,534 Northern Trust Corp. sr. unsec. unsub. notes 4 5/8s, 2014 438,000 464,666 PNC Funding Corp. sr. unsec. FRN notes 0.513s, 2014 250,000 249,995 PNC Funding Corp. sr. unsec. notes 5.4s, 2014 750,000 807,323 PNC Funding Corp. sr. unsec. notes 3s, 2014 325,000 336,955 Royal Bank of Canada sr. unsec. notes FRN 1.013s, 2014 (Canada) 1,900,000 1,918,761 Royal Bank of Canada sr. unsec. unsub. notes FRN Ser. MTN1, 0.63s, 2014 (Canada) 570,000 571,827 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 2.55s, 2015 (United Kingdom) 300,000 307,534 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 850,000 865,376 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes FRN 2.854s, 2013 (United Kingdom) 967,000 977,228 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 100,000 105,636 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes 4 1/4s, 2013 (Netherlands) 2,435,000 2,444,281 SSIF Nevada LP 144A bank guaranty sr. unsec. unsub. notes FRN 1.04s, 2014 1,070,000 1,074,518 Standard Chartered PLC 144A sr. unsec. notes FRN 1.388s, 2014 (United Kingdom) 2,125,000 2,123,267 Standard Chartered PLC 144A sr. unsec. unsub. notes 5 1/2s, 2014 (United Kingdom) 375,000 405,825 State Street Corp. sr. unsec. unsub. notes FRN 0.76s, 2014 795,000 796,588 Sumitomo Mitsui Banking Corp. sr. unsec. notes 1.35s, 2015 (Japan) 1,000,000 1,014,404 Sumitomo Mitsui Banking Corp. 144A sr. unsec. FRN notes 1.269s, 2014 (Japan) 700,000 705,861 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 1.95s, 2014 (Japan) 500,000 506,296 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 1.9s, 2014 (Japan) 380,000 387,001 Svenska Handelsbanken AB 144A sr. unsec. unsub. notes 4 7/8s, 2014 (Sweden) 850,000 896,750 Swetbank Hypotek AB 144A bank guaranty unsub. notes 0.812s, 2014 (Sweden) 1,110,000 1,109,647 Toronto-Dominion Bank sr. unsec. unsub. notes FRN 0.64s, 2014 (Canada) 1,295,000 1,301,250 UBS AG/Jersey Branch 144A bank guaranty sr. notes 1 7/8s, 2015 (United Kingdom) 640,000 651,889 UBS AG/Stamford CT sr. unsec. notes 2 1/4s, 2013 1,910,000 1,934,807 UFJ Finance Aruba AEC bank guaranty sub. notes 6 3/4s, 2013 (Japan) 903,000 940,068 US Bank NA unsec. sub. notes 4.95s, 2014 350,000 378,166 US Bank NA unsec. sub. notes FRN 0.62s, 2014 1,520,000 1,517,112 US Bank National Association unsec. sub. notes 6.3s, 2014 288,000 308,233 Wachovia Bank NA sr. unsec. sub. notes FRN Ser. BKNT, 0.693s, 2014 1,402,000 1,393,153 Wells Fargo & Co. sr. notes FRN 1.287s, 2015 1,000,000 1,011,193 Wells Fargo & Co. unsec. sub. notes 4.95s, 2013 170,000 177,123 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 90,000 90,066 Westpac Banking Corp. sr. unsec. unsub. notes 1 1/8s, 2015 (Australia) 180,000 181,255 Westpac Banking Corp. 144A sr. unsec. FRN notes 1.361s, 2014 (Australia) 500,000 503,610 Westpac Banking Corp. 144A sr. unsec. notes FRN 1.092s, 2014 (Australia) 1,500,000 1,508,981 Basic materials (0.9%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 895,000 951,726 Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 504,000 512,680 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. notes FRN 0.704s, 2014 (Australia) 1,117,000 1,120,980 E.I. du Pont de Nemours & Co. sr. unsec. notes 4 3/4s, 2012 250,000 250,307 E.I. du Pont de Nemours & Co. sr. unsec. notes FRN 0.789s, 2014 315,000 316,701 Capital goods (2.1%) Boeing Co. (The) sr. unsec. unsub. notes 5 1/8s, 2013 494,000 500,514 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 4 3/4s, 2015 235,000 255,846 Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.708s, 2013 350,000 351,287 Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.65s, 2014 1,290,000 1,295,593 Caterpillar Financial Services Corp. sr. unsec. unsub. notes Ser. MTN, 4.9s, 2013 354,000 366,451 John Deere Capital Corp. sr. unsec. notes FRN 0.465s, 2014 1,000,000 1,001,691 John Deere Capital Corp. sr. unsec. unsub. notes Ser. MTN, 2.95s, 2015 1,000,000 1,050,787 John Deere Capital Corp. sr. unsec. unsub. notes FRN 0.754s, 2013 564,000 566,252 United Technologies Corp. sr. unsec. unsub. notes FRN 0.688s, 2013 1,700,000 1,706,409 Communication services (2.2%) Alltel Corp. sr. unsec. notes 6 1/2s, 2013 250,000 264,200 British Telecommunications PLC sr. unsec. unsub. notes FRN 1.504s, 2013 (United Kingdom) 1,375,000 1,384,133 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 7 3/8s, 2013 1,400,000 1,494,627 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. bonds 5 1/4s, 2013 (Netherlands) 1,374,000 1,419,331 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 7/8s, 2013 (Netherlands) 940,000 978,249 Verizon Communications, Inc. sr. unsec. notes 5 1/4s, 2013 579,000 591,435 Verizon New England, Inc. sr. unsec. debs. Ser. C, 4 3/4s, 2013 300,000 311,220 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 880,000 893,247 Consumer cyclicals (4.5%) Daimler Finance North America, LLC 144A company guaranty sr. unsec. notes FRN 1.599s, 2013 836,000 841,724 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 8.7s, 2014 500,000 562,582 Harley-Davidson Financial Services, Inc. 144A company guaranty sr. unsec. notes 1.15s, 2015 1,200,000 1,205,740 Harley-Davidson Funding Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2014 572,000 628,547 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 1,365,000 1,377,363 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 3/4s, 2014 1,250,000 1,348,720 Marriott International, Inc. sr. unsec. notes 5 5/8s, 2013 1,378,000 1,395,509 Starwood Hotels & Resorts Worldwide, Inc. sr. unsec. unsub. notes 7 7/8s, 2014 1,090,000 1,225,915 Target Corp. sr. unsec. notes FRN 0.495s, 2014 791,000 794,068 Target Corp. sr. unsec. notes FRN 0.377s, 2013 300,000 300,246 Toyota Motor Credit Corp. sr. unsec. unsub. FRN notes Ser. MTN, 0.797s, 2013 500,000 501,946 Toyota Motor Credit Corp. sr. unsec. unsub. notes 0 7/8s, 2015 1,000,000 1,004,671 Toyota Motor Credit Corp. sr. unsec. unsub. notes FRN Ser. MTN, 0.54s, 2013 300,000 300,319 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes FRB 0.973s, 2013 (Germany) 600,000 601,179 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes FRN 1.126s, 2014 (Germany) 1,030,000 1,035,155 Volkswagen International Finance NV 144A company guaranty sr. unsec. unsub. notes 1 7/8s, 2014 (Germany) 300,000 304,440 Volkswagen International Finance NV 144A company guaranty sr. unsec. unsub. notes 1 5/8s, 2013 (Germany) 260,000 262,444 Walt Disney Co. (The) sr. unsec. unsub. notes 4 1/2s, 2013 1,299,000 1,358,115 Consumer finance (2.3%) American Express Co. sr. unsec. notes 7 1/4s, 2014 600,000 659,126 American Express Co. sr. unsec. notes 4 7/8s, 2013 825,000 850,166 American Express Credit Corp. sr. unsec. notes FRN 1.912s, 2013 100,000 100,996 American Express Credit Corp. sr. unsec. sub. notes FRN 1.504s, 2015 600,000 611,698 American Honda Finance Corp. 144A sr. unsec. notes 1.45s, 2015 1,000,000 1,014,044 American Honda Finance Corp. 144A sr. unsec. notes FRN Ser. MTN, 0.809s, 2012 900,000 900,022 American Honda Finance Corp. 144A unsec. bonds 0.889s, 2014 1,305,000 1,310,899 Capital One Bank sr. unsec. sub. notes 6 1/2s, 2013 1,760,000 1,819,903 Capital One Bank sr. unsec. unsub. notes 5 1/8s, 2014 550,000 578,328 Consumer staples (5.2%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes FRN 0.7s, 2014 1,290,000 1,296,588 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 240,000 263,396 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes FRN 0.863s, 2014 340,000 342,438 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 100,000 106,706 Cargill, Inc. 144A sr. unsec. notes 5s, 2013 100,000 104,244 Cargill, Inc. 144A sr. unsec. notes 4 3/8s, 2013 450,000 459,350 Coca-Cola Co. (The) sr. unsec. unsub. notes FRN 0.344s, 2014 300,000 300,093 Coca-Cola Refreshments USA, Inc. sr. unsec. unsub. notes 5s, 2013 125,000 129,495 ConAgra Foods, Inc. sr. unsec. notes 5 7/8s, 2014 1,355,000 1,452,840 ConAgra Foods, Inc. sr. unsec. unsub. notes 1.35s, 2015 1,000,000 1,008,109 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 900,000 942,036 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5.2s, 2013 (United Kingdom) 405,000 409,909 Diageo Finance BV company guaranty sr. unsec. unsub. notes 5.3s, 2015 (Netherlands) 1,090,000 1,233,144 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 875,000 904,614 Kraft Foods, Inc. sr. unsec. notes 5 1/4s, 2013 290,000 301,524 Kroger Co. (The) company guaranty sr. unsec. notes 5s, 2013 1,700,000 1,734,555 Kroger Co. (The) company guaranty sr. unsec. notes 3.9s, 2015 1,000,000 1,084,638 McDonald's Corp. sr. unsec. notes 0 3/4s, 2015 700,000 705,174 Mondelez International, Inc. sr. unsec. notes 2 5/8s, 2013 400,000 403,952 PepsiAmericas, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 748,000 783,539 PepsiCo, Inc. sr. unsec. notes 4.65s, 2013 591,000 598,072 Walgreen Co. company guaranty sr. unsec. unsub. notes 4 7/8s, 2013 323,000 332,930 Walgreen Co. sr. unsec. unsub. FRN notes 0.899s, 2014 2,000,000 2,005,580 Yale University sr. unsec. unsub. notes Ser. MTN, 2.9s, 2014 760,000 795,994 Energy (1.3%) EnCana Corp. sr. unsec. unsub. notes 4 3/4s, 2013 (Canada) 1,575,000 1,632,843 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 1,000,000 1,071,146 Petro-Canada, Ltd. sr. unsec. unsub. notes 4s, 2013 (Canada) 238,000 243,573 Statoil ASA 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2014 (Norway) 550,000 585,994 Total Capital Canada Ltd. company guaranty sr. unsec. unsub. notes FRN 0.528s, 2013 (Canada) 707,000 707,645 Financial (0.9%) General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.649s, 2014 400,000 398,590 General Electric Capital Corp. sr. unsec. notes FRN 1.209s, 2013 500,000 503,095 General Electric Capital Corp. sr. unsec. unsub. notes 4 3/8s, 2015 700,000 766,429 General Electric Capital Corp. sr. unsec. unsub. notes FRN 1.389s, 2015 700,000 706,923 General Electric Capital Corp. sr. unsec. unsub. notes FRN 0.379s, 2013 100,000 99,808 General Electric Capital Corp. sr. unsec. unsub. notes FRN Ser. MTN, 0.981s, 2014 598,000 601,621 Health care (1.5%) GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. bonds 0 3/4s, 2015 (United Kingdom) 400,000 401,790 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4.85s, 2013 923,000 944,707 Teva Pharmaceutical Finance III BV company guaranty sr. unsec. unsub. FRN notes 0.876s, 2014 (Israel) 1,000,000 1,005,764 Teva Pharmaceutical Finance III BV company guaranty sr. unsec. unsub. notes 1.7s, 2014 (Israel) 250,000 253,475 WellPoint, Inc. sr. unsec. notes 6s, 2014 1,613,000 1,719,929 WellPoint, Inc. sr. unsec. unsub. notes 1 1/4s, 2015 750,000 757,361 Insurance (4.5%) Allstate Corp. (The) sr. unsec. unsub. notes 6.2s, 2014 240,000 260,118 Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 780,000 838,930 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 1,029,000 1,054,265 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 4 5/8s, 2013 900,000 921,936 Hartford Life Institutional Funding 144A sr. FRN notes Ser. MTN, 0.755s, 2013 400,000 399,411 Jackson National Life Global Funding, Co. 144A sr. unsub. notes 5 3/8s, 2013 1,000,000 1,022,329 Mass Mutual Global Funding II 144A sr. notes FRN 0.572s, 2013 180,000 180,273 Mass Mutual Global Funding II 144A sr. unsub. notes 2.3s, 2015 500,000 519,826 Mass Mutual Global Funding II 144A sr. unsub. notes FRN 0.72s, 2014 148,000 148,448 MetLife Institutional Funding II 144A notes FRN 1.254s, 2014 500,000 504,396 Metropolitan Life Global Funding I 144A notes FRN 1.1s, 2014 1,160,000 1,166,661 Metropolitan Life Global Funding I 144A sr. unsub. FRN notes 0.731s, 2014 500,000 499,972 Metropolitan Life Global Funding I 144A unsec. notes FRN 0.804s, 2013 500,000 500,047 Monumental Global Funding II 144A sr. unsub. notes FRN 0.485s, 2013 400,000 398,698 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/2s, 2013 850,000 868,637 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/4s, 2014 385,000 404,397 New York 144A sr. notes 4.65s, 2013 650,000 662,701 New York Life Global Funding 144A notes FRN 0.614s, 2014 500,000 501,120 Pricoa Global Funding I 144A sr. notes FRN 0.564s, 2013 795,000 792,850 Principal Life Global Funding II 144A company guaranty sr. notes FRN 0.976s, 2014 500,000 500,665 Principal Life Income Funding Trusts company guaranty sr. notes Ser. MTN, 5.3s, 2013 350,000 358,098 Principal Life Income Funding Trusts sr. FRN notes 0.492s, 2013 270,000 270,027 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTN, 5.15s, 2013 470,000 474,357 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTN, 4 3/4s, 2014 916,000 964,675 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 261,000 281,155 Sun Life Financial Global Funding III LP 144A company guaranty sr. unsec. FRN notes 0.588s, 2013 825,000 819,620 Investment banking/Brokerage (0.9%) Credit Suisse First Boston USA, Inc. bank guaranty sr. unsec. unsub. notes 5 1/2s, 2013 210,000 218,140 Credit Suisse Guernsey bank guaranty sr. unsec. unsub. notes FRN 0.593s, 2013 440,000 440,544 Credit Suisse Guernsey, Ltd. 144A bank guaranty sr. notes 1 5/8s, 2015 (United Kingdom) 500,000 508,064 Goldman Sachs Group, Inc. (The) sr. unsec. notes 5.45s, 2012 1,500,000 1,500,000 Goldman Sachs Group, Inc. (The) sr. unsec. notes 5 1/4s, 2013 171,000 174,195 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 350,000 350,671 Real estate (6.8%) AvalonBay Communities, Inc. sr. unsec. unsub. notes 6 1/8s, 2012 1,445,000 1,444,993 Boston Properties, Inc. sr. unsec. unsub. notes 5 5/8s, 2015 (R) 475,000 524,956 Boston Properties, LP sr. unsec. unsub. notes 5s, 2015 (R) 1,050,000 1,145,353 Brandywine Operating Partnership, LP company guaranty sr. unsec. unsub. notes 5.4s, 2014 (R) 2,280,000 2,446,563 Camden Property Trust sr. unsec. unsub. notes 5 7/8s, 2012 (R) 1,500,000 1,505,139 Duke Realty Corp. sr. unsec. unsub. notes 4 5/8s, 2013 (R) 431,000 439,468 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 2,091,000 2,151,100 ERP Operating LP sr. unsec. notes 5.2s, 2013 (R) 750,000 765,007 ERP Operating LP sr. unsec. unsub. notes 5 1/4s, 2014 (R) 675,000 729,573 HCP, Inc. sr. unsec. notes 5.65s, 2013 (R) 117,000 123,316 HCP, Inc. sr. unsec. notes Ser. MTN, 5 5/8s, 2013 (R) 150,000 152,271 HCP, Inc. sr. unsec. unsub. notes 2.7s, 2014 (R) 2,160,000 2,205,863 Hospitality Properties Trust sr. unsec. notes 7 7/8s, 2014 (R) 656,000 707,700 Kimco Realty Corp. sr. unsec. notes Ser. MTN, 5.19s, 2013 (R) 1,375,000 1,426,514 Kimco Realty Corp. sr. unsec. unsub. notes 6s, 2012 (R) 875,000 878,291 Post Apartment Homes LP sr. unsec. unsub. notes 6.3s, 2013 500,000 513,411 ProLogis LP company guaranty sr. unsec. notes 5 1/2s, 2013 400,000 405,847 Realty Income Corp. sr. unsec. notes 5 3/8s, 2013 R 500,000 507,002 Shurgard Storage Centers, Inc. sr. unsec. notes 5 7/8s, 2013 (R) 400,000 407,512 Simon Property Group LP sr. unsec. notes 6 3/4s, 2014 (R) 602,000 647,263 Simon Property Group LP sr. unsec. unsub. notes 5 3/4s, 2015 (R) 342,000 385,201 Simon Property Group LP sr. unsec. unsub. notes 5 5/8s, 2014 (R) 795,000 856,957 Simon Property Group LP sr. unsec. unsub. notes 4.9s, 2014 (R) 305,000 320,600 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 819,000 876,623 UDR, Inc. sr. unsec. notes 6.05s, 2013 (R) 572,000 589,373 UDR, Inc. sr. unsec. unsub. notes 5 1/2s, 2014 (R) 500,000 528,174 Weingarten Realty Investors sr. unsec. unsub. notes Ser. MTN, 5.65s, 2013 (R) 175,000 176,567 Technology (0.7%) Hewlett-Packard Co. sr. unsec. notes 1 1/4s, 2013 250,000 250,095 IBM Corp. sr. unsec. unsub. notes 6 1/2s, 2013 835,000 884,116 IBM Corp. sr. unsec. unsub. notes 1s, 2013 500,000 502,864 Western Union Co. (The) sr. unsec. unsub. notes FRN 0.99s, 2013 635,000 636,374 Utilities and power (4.3%) Appalachian Power Co. sr. unsec. unsub. FRN notes 0.81s, 2013 1,000,000 1,001,241 Baltimore Gas & Electric Co. sr. unsec. notes 6 1/8s, 2013 2,535,000 2,628,704 CenterPoint Energy Resources Corp. sr. unsec. unsub. notes 7 7/8s, 2013 390,000 400,968 Cleveland Electric Illuminating Co. (The) sr. unsec. notes 5.65s, 2013 208,000 217,744 DTE Energy Co. sr. unsec. unsub. FRN notes 1.118s, 2013 200,000 200,479 DTE Energy Co. sr. unsec. unsub. notes 7 5/8s, 2014 1,201,000 1,324,535 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 100,000 106,979 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.9s, 2013 1,000,000 1,022,597 Georgia Power Co. sr. unsec. unsub. notes FRN 0.709s, 2013 205,000 205,074 Georgia Power Co. sr. unsec. unsub. notes FRN 0.61s, 2013 1,700,000 1,700,201 Great Plains Energy, Inc. sr. unsec. unsub. notes 2 3/4s, 2013 450,000 456,717 Kinder Morgan Energy Partners LP sr. unsec. notes 5 1/8s, 2014 250,000 271,256 Metropolitan Edison Co. sr. unsec. notes 4.95s, 2013 610,000 619,220 MidAmerican Energy Holdings Co. sr. unsec. notes 5s, 2014 2,660,000 2,802,238 Northeast Utilities sr. unsec. unsub. FRN notes 1.129s, 2013 165,000 165,884 Pacific Gas & Electric Co. sr. unsec. unsub. notes FRN 0.884s, 2012 345,000 345,099 PSI Energy, Inc. sr. unsec. notes 5s, 2013 400,000 415,374 Southern Co. (The) sr. unsec. unsub. notes 4.15s, 2014 115,000 121,226 Westar Energy, Inc. bonds 6s, 2014 500,000 541,933 Total corporate bonds and notes (cost $199,479,730) COMMERCIAL PAPER (21.8%) (a) Yield (%) Maturity date Principal amount Value Abbey National North America, LLC 0.854 4/2/13 $1,000,000 $996,906 Abbey National North America, LLC 0.631 1/30/13 750,000 748,895 ABN AMRO Group NV (Netherlands) 0.642 1/30/13 1,000,000 999,209 Arrow Electronics, Inc. 0.800 11/15/12 2,500,000 2,499,500 Avon Capital Corp. 1.032 12/21/12 350,000 349,845 Avon Capital Corp. 0.901 11/6/12 1,000,000 999,963 Avon Capital Corp. 0.901 11/2/12 1,200,000 1,199,985 AXA Financial, Inc. 0.662 4/25/13 1,000,000 997,321 AXA Financial, Inc. 0.470 11/8/12 1,000,000 999,966 Bacardi Corp. 0.429 11/21/12 2,600,000 2,599,560 BP Capital Markets PLC (United Kingdom) 0.632 1/3/13 800,000 799,805 BP Capital Markets PLC 144A (United Kingdom) 0.501 2/22/13 250,000 249,832 British Telecommunications PLC 144A (United Kingdom) 1.542 5/14/13 800,000 796,273 COFCO Capital Corp. 0.390 11/13/12 2,000,000 1,999,827 Daimler Finance North America, LLC 0.978 8/15/13 700,000 695,486 Daimler Finance North America, LLC 0.956 2/7/13 400,000 399,523 Daimler Finance North America, LLC 144A 1.010 9/16/13 400,000 397,099 Daimler Finance North America, LLC 144A 1.010 9/10/13 300,000 297,870 DCP Midstream, LLC 0.520 12/10/12 250,000 249,911 DCP Midstream, LLC 0.510 12/3/12 1,500,000 1,499,579 DCP Midstream, LLC 144A 0.520 12/4/12 800,000 799,767 Devon Energy Corp. 0.320 11/26/12 2,000,000 1,999,499 Devon Energy Corp. 0.320 11/9/12 600,000 599,962 Diageo Capital PLC (United Kingdom) 0.400 11/8/12 350,000 349,980 DnB Bank ASA (Norway) 0.300 2/7/13 600,000 599,589 DnB Bank ASA (Norway) 0.501 2/4/13 450,000 449,705 DnB Bank ASA (Norway) 0.351 1/28/13 500,000 499,706 Duke Energy Corp. 0.501 1/3/13 1,000,000 999,348 Duke Energy Corp. 0.420 11/26/12 700,000 699,850 Entergy Corp. 0.871 12/14/12 1,000,000 999,379 Entergy Corp. 0.801 11/15/12 1,200,000 1,199,770 Entergy Corp. 0.750 11/1/12 250,000 249,997 Ford Motor Credit Co., LLC 1.538 6/28/13 500,000 495,933 Ford Motor Credit Co., LLC 1.307 11/16/12 500,000 499,807 Ford Motor Credit Co., LLC 1.173 11/13/12 750,000 749,766 Ford Motor Credit Co., LLC 1.153 11/6/12 250,000 249,965 H.J. Heinz Finance Co. 0.300 11/9/12 500,000 499,969 ING U.S. Funding, LLC 0.420 12/21/12 450,000 449,846 Kinder Morgan Energy Partners, L.P. 0.450 11/7/12 1,000,000 999,951 Kinder Morgan Energy Partners, L.P. 0.430 11/6/12 1,300,000 1,299,946 Macquarie Bank, Ltd. (Australia) 0.602 3/25/13 450,000 449,172 Macquarie Bank, Ltd. (Australia) 0.538 11/9/12 700,000 699,972 Marathon Oil Corp. 0.450 11/15/12 1,500,000 1,499,825 Marriot International, Inc./DE 0.340 11/14/12 750,000 749,920 Mizuho Funding, LLC 0.350 2/15/13 500,000 499,578 Mizuho Funding, LLC 0.300 12/20/12 600,000 599,844 National Grid USA 0.460 12/3/12 1,200,000 1,199,663 National Grid USA 0.443 11/27/12 1,176,000 1,175,738 Nationwide Building Society (United Kingdom) 0.521 2/28/13 250,000 249,675 Nationwide Building Society 144A (United Kingdom) 0.501 1/29/13 1,500,000 1,498,838 Northeast Utilities 0.430 11/15/12 2,000,000 1,999,642 PB Finance (Delaware), Inc. 0.641 12/20/12 600,000 599,800 Prudential PLC (United Kingdom) 0.581 2/5/13 200,000 199,823 Prudential PLC 144A (United Kingdom) 0.702 11/15/12 600,000 599,955 Rabobank USA Financial Corp. (Netherlands) 0.501 2/19/13 255,000 254,834 Safeway, Inc. 0.901 12/11/12 500,000 499,526 Safeway, Inc. 0.901 12/10/12 500,000 499,539 Safeway, Inc. 0.871 11/27/12 1,500,000 1,499,092 SCANA Corp. 0.680 11/27/12 1,600,000 1,599,428 SCANA Corp. 0.700 11/5/12 1,000,000 999,940 Skandinaviska Enskilda Banken AB (Sweden) 0.511 1/10/13 600,000 599,742 Societe Generale North America (France) 0.622 4/8/13 1,000,000 997,332 Southern Power Co. (The) 0.410 11/20/12 800,000 799,872 Suncor Energy, Inc. (Canada) 0.400 11/13/12 350,000 349,965 Suncor Energy, Inc. (Canada) 0.430 11/8/12 1,000,000 999,944 Suncorp-Metway, Ltd. 144A (Australia) 0.451 1/15/13 1,500,000 1,499,091 Suncorp-Metway, Ltd. 144A (Australia) 0.551 12/17/12 500,000 499,847 Suncorp-Metway, Ltd. 144A (Australia) 0.450 11/14/12 500,000 499,966 Swedbank AB (Sweden) 0.501 1/28/13 350,000 349,734 TransCanada Pipelines, Ltd. (Canada) 0.460 11/16/12 1,500,000 1,499,812 Verizon Communications, Inc. 0.400 12/6/12 365,000 364,886 Viacom, Inc. 0.400 11/26/12 2,000,000 1,999,572 Vodafone Group PLC (United Kingdom) 0.840 4/16/13 700,000 697,984 Vodafone Group PLC (United Kingdom) 1.026 2/15/13 400,000 399,459 Vodafone Group PLC (United Kingdom) 0.981 12/20/12 1,100,000 1,099,481 Vodafone Group PLC 144A (United Kingdom) 0.728 5/2/13 400,000 398,650 Volvo Treasury AB (Sweden) 0.601 1/22/13 500,000 499,541 Volvo Treasury AB (Sweden) 0.500 11/27/12 2,000,000 1,999,555 Westar Energy, Inc. 0.450 11/13/12 300,000 299,970 Whirlpool Corp. 0.851 12/27/12 498,000 497,563 Whirlpool Corp. 0.791 11/29/12 500,000 499,799 Whirlpool Corp. 0.851 11/15/12 500,000 499,900 Whirlpool Corp. 0.801 11/9/12 1,000,000 999,886 Wyndham Worldwide Corp. 0.911 11/28/12 2,500,000 2,499,032 BMW U.S. Capital, LLC 144A 0.453 7/23/13 1,000,000 1,000,062 Total commercial paper (cost $73,671,372) REPURCHASE AGREEMENTS (4.6%) (a) Principal amount Value Interest in $97,495,000 joint tri-party term repurchase agreement dated 10/31/12 with Barclays Capital, Inc. due 11/1/12 - maturity value of $5,775,056 for an effective yield of 0.35% (collateralized by various mortgage backed securities with a coupon rate of 4.0% and due dates ranging from 12/1/40 to 12/1/41, valued at $99,444,900) $5,775,000 $5,775,000 Interest in $274,841,000 joint tri-party repurchase agreement dated 10/31/12 with Deutsche Bank Securities, Inc. due 11/1/12 - maturity value of $5,774,056 for an effective yield of 0.35% (collateralized by various U.S. Treasury bonds with coupon rates ranging from 2.38% to 3.88% and due dates ranging from 1/15/25 to 4/15/29, valued at $280,337,947) 5,774,000 5,774,000 Interest in $2,500,000 tri-party repurchase agreement dated 10/31/12 with BNP Paribas due 11/1/12 - maturity value of $2,500,019 for an effective yield of 0.27% (collateralized by a corporate bond with a coupon rate of 1.38% and a due date of 1/27/14, valued at $2,625,001) 2,500,000 2,500,000 Interest in $68,000,000 joint tri-party repurchase agreement dated 10/31/12 with Credit Suisse First Boston due 11/1/12 - maturity value of $1,500,011 for an effective yield of 0.27% (collateralized by various corporate bonds and notes with coupon rates ranging from 0% to 8.25% and due dates ranging from 6/15/17 to 6/27/40, valued at $71,400,472) 1,500,000 1,500,000 Total repurchase agreements (cost $15,549,000) MORTGAGE-BACKED SECURITIES (3.3%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 06-4, Class A2, 5.522s, 2046 $161,858 $161,858 Bear Stearns Asset Backed Securities Trust FRB Ser. 05-SD2, Class 1A3, 0.611s, 2035 172,764 164,125 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 05-PWR9, Class A2, 4.735s, 2042 985,468 1,008,922 Chase Funding Mortgage Loan Asset-Backed Certificates Ser. 04-2, Class 1A4, 5.323s, 2035 235,995 243,075 Ser. 04-1, Class 1A6, 4.266s, 2015 39,163 39,751 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 70,148 70,524 Countrywide Asset Backed Certificates FRB Ser. 05-1, Class MV3, 0.691s, 2035 600,000 549,000 FRB Ser. 05-4, Class MV1, 0.671s, 2035 130,891 128,927 FRB Ser. 05-AB1, Class A3, 0.511s, 2035 167,329 146,413 FRB Ser. 07-3, Class 2A1, 0.311s, 2047 976,866 966,181 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 1,211,815 1,215,736 CWCapital Cobalt Ser. 07-C3, Class A2, 5.724s, 2046 (Cayman Islands) 42,676 42,676 Greenwich Capital Commercial Funding Corp. Ser. 07-GG11, Class A2, 5.597s, 2049 721,377 741,215 Ser. 05-GG5, Class A2, 5.117s, 2037 15,500 15,500 GS Mortgage Securities Corp. II Ser. 05-GG4, Class A3, 4.607s, 2039 1,093,990 1,104,930 GS Mortgage Securities Corp. II 144A FRB Ser. 03-C1, Class J, 5.309s, 2040 129,000 130,084 Home Equity Asset Trust FRB Ser. 06-3, Class 2A3, 0.391s, 2036 172,209 170,057 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2, 5.827s, 2051 1,013,862 1,034,139 Merrill Lynch Mortgage Trust Ser. 04-BPC1, Class AJ, 4.922s, 2041 1,715,000 1,796,463 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 2006-3, Class A2, 5.291s, 2046 604,788 614,030 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 136,440 140,227 Ser. 06-C29, Class A2, 5.275s, 2048 640,479 640,471 Total mortgage-backed securities (cost $11,064,193) CERTIFICATES OF DEPOSIT (2.5%) (a) Interest rate (%) Maturity date Principal amount Value Abbey National Treasury Services PLC/Stamford, CT FRN 1.615 4/25/13 $300,000 $299,943 Bank of Montreal/Chicago, IL FRN (Canada) 0.805 10/3/13 500,000 501,533 Bank of Montreal/Chicago, IL FRN (Canada) 0.635 8/15/13 1,100,000 1,101,330 Bank of Nova Scotia/Houston FRN 0.863 1/27/14 300,000 301,419 Bank of Nova Scotia/Houston FRN 0.739 9/17/13 700,000 702,370 Bank of Nova Scotia/Houston FRN 0.604 9/12/13 400,000 400,816 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.598 12/11/12 300,000 300,103 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 1.134 2/20/15 500,000 502,866 Commonwealth Bank of Australia FRN (Australia) 1.580 1/17/14 350,000 353,926 DnB Bank ASA/New York FRN (Norway) 0.439 12/7/12 500,000 500,026 National Australia Bank, Ltd./New York FRN (Australia) 1.513 1/30/14 500,000 505,293 National Bank Canada/New York FRN 0.508 2/13/13 1,000,000 1,000,682 Nordea Bank Finland PLC/New York FRN 0.793 4/5/13 175,000 175,205 Svenska Handelsbanken/New York, NY FRN (Sweden) 1.130 7/17/14 650,000 652,369 Svenska Handelsbanken/New York, NY FRN (Sweden) 0.919 9/25/13 1,000,000 1,003,375 Total certificates of deposit (cost $8,288,739) MUNICIPAL BONDS AND NOTES (1.6%) (a) Principal amount Value Albany, Indl. Dev. Agcy. VRDN (Albany Inst. of History), Ser. A, 0.33s, 6/1/19 $400,000 $400,000 American University Commercial Paper, zero %, 12/12/12 1,000,000 999,570 Athens-Clark Cnty., Indl. Dev. Auth. VRDN (Allen Properties, Inc.), 0.79s, 12/1/24 750,000 750,000 Union Cnty., Indl. Dev. VRDN (Del-Tin Fiber LLC), 0.79s, 10/1/27 1,700,000 1,700,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D, 1s, 3/1/38 1,500,000 1,500,000 Total municipal bonds and notes (cost $5,349,592) ASSET-BACKED COMMERCIAL PAPER (1.5%) (a) Yield (%) Maturity date Principal amount Value CAFCO , LLC 0.430 12/4/12 $1,000,000 $999,848 Chariot Funding, LLC 0.351 3/8/13 250,000 249,800 Chariot Funding, LLC 0.250 2/14/13 350,000 349,793 CHARTA, LLC 0.440 12/4/12 1,500,000 1,499,705 CIESCO-LP 0.440 12/4/12 1,000,000 999,848 CRC Funding, LLC 0.621 11/5/12 1,100,000 1,099,977 Total asset-backed commercial paper (cost $5,197,893) TOTAL INVESTMENTS Total investments (cost $318,600,519) (b) Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes MTNB Medium Term Notes Class B VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2012 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $338,329,462. (b) The aggregate identified cost on a tax basis is $318,600,520, resulting in gross unrealized appreciation and depreciation of $612,074 and $82,838, respectively, or net unrealized appreciation of $529,236. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 73.9% United Kingdom 6.2 Canada 4.9 Australia 4.3 Netherlands 3.3 Sweden 3.2 Japan 1.7 Norway 0.8 Germany 0.7 Other 1.0 Total 100.0% Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $5,198,971 $— Certificates of deposit — 8,301,256 — Commercial paper — 73,692,539 — Corporate bonds and notes — 199,914,116 — Mortgage-backed securities — 11,124,304 — Municipal bonds and notes — 5,349,570 — Repurchase agreements — 15,549,000 — Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 28, 2012
